Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 3/4/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,9,14,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendriksma et al. (6,499,451).

Regarding claim 1: Hendriksma discloses a switching rocker arm assembly (figure 4), comprising: a switching rocker arm configured to engage a valve (76), the switching rocker arm movable by contact with a cam having a lift portion and a base circle (16’), the switching rocker arm comprising: an inner arm; an outer arm pivotably 

Regarding claim 2: Hendriksma discloses a latch lever extending from the latch pin (26’).
 
Regarding claim 3: Hendriksma discloses an actuation lever that is selectively movable into contact with the latch lever, the latch lever configured to urge the latch pin into the second position when the actuation lever contacts the latch lever (66).  

Regarding claim 4: Hendriksma discloses the actuation lever comprises a spring-loaded hinge (60,66), and wherein energizing the solenoid while the rocker arm is in contact with the lift portion of the cam results in the spring- loaded hinge being pre-loaded so that the actuation lever acts on the latch lever to urge the latch pin into the second position as the cam rotates from the lift portion to base circle (figure 4).  

Regarding claim 5: Hendriksma discloses the solenoid assembly is an electromechanical solenoid (42).



Regarding claim 14: Hendriksma discloses the switching of the switchable rocker arm occurs on base circle such that the latch pin moves to the first position where the latch pin does not contact the inner arm (column 4, lines 55 to 65).

Regarding claim 19: Hendricksma discloses the claimed invention as recited above and further discloses a solenoid assembly configured to trigger to result in selective actuation of the latch pin (42), the solenoid assembly comprising an armature (38); and an actuation lever extending between the solenoid assembly and the switching rocker arm (60,66); and wherein a linkage between the armature and the actuation lever comprises a pin in a slot (see fulcrum pin connecting 66 and 60).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15,20 is rejected under 35 U.S.C. 103 as being unpatentable over Hendricksma in view of Jeong (2009/0306846).

Hendricksma discloses the claimed invention as recited above; however, fails to disclose a controller that determines a timing of the triggering of the solenoid assembly based on a temperature and a voltage of the electro-mechanical valvetrain cylinder deactivation system.
However, Jeong teaches a controller that determines a timing of the triggering of the solenoid assembly based on a temperature and a voltage of the electro-mechanical valvetrain cylinder deactivation system for a diagnostic system (see claim 5).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Hendricksma by .


Allowable Subject Matter
Claims 6-8, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746